DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.

This a response to Applicant’s request for continued examination filed on 10 November 2021, wherein: 
Claims 1, 11, and 20 are amended.
Claims 2, 4-6, 10, 12, 14-16, and 19 are original.
Claims 8 and 18 are previously presented.
Claims 3, 7, 9, 13, and 17 are previously canceled.
Claims 1, 2, 4-6, 8, 10-12, 14-16, and 18-20 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Additionally, several non-patent literature documents were submitted on 04 September 2020.  However, no information disclosure statement is provided with these documents.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See MPEP 809.

Drawings
The drawings filed 10 November 2021 are objected to under 37 CFR 1.83(a).  The amendments to the drawings to include a further plurality of sensitive elements 515 in the optical sensing unit 210 is new matter as the originally filed disclosure only identifies that the “optical sensing unit 210 may have a plurality of sensitive elements” which “may be made of glass” at para. 27, but is silent regarding the optical sensing unit including a “further plurality of sensitive elements”. (Bolded for emphasis).  In particular, the only mention of a further plurality of sensitive elements occurs at para. 28 which recites that the “device 100 may include a further plurality of sensitive elements” and that the “further plurality of sensitive elements may include crystals”.  See para. 28 of the specification.  Identifying these further plurality of sensitive elements in the optical sensing unit 210 is therefore new matter.  No new matter should be entered.  


Specification
The disclosure is objected to because of the following informalities:
Three of the five documents in the Appendix are not translated into the English language and another includes 40+ pages in a non-English language.  The Office will accept and record non-English language documents only if accompanied by an English translation signed by the individual making the translation.  See 37 CFR 3.26.  Therefore, these appendices are not considered.
Appropriate correction is required.

The incorporation of essential material in the specification (see at least amended para. 21 filed 07 February 2020) by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to 

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Interpretation
The text of those sections of Title 35, U.S. Code 112(f) not included in this action can be found in a prior Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “plurality of sensitive elements and a further plurality of sensitive elements… configured to sense a signal provided by a user” in claims 1, 11, and 20.
A “plurality of sensitive elements and a further plurality of sensitive elements… configured to, based on the signal, impose the plurality of electromagnetic fields onto each other to obtain an outgoing signal” in claims 1, 11, and 20.
An “optical emitting unit configured to emit the outgoing signal” in claims 1, 11, and 20.
“One or more figures for further focusing concentration of the user” in claims 1, 11, and 20.
A “converting unit configured to convert the outgoing signal into an electrical signal” in claims 10, 19, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “the plurality of sensitive elements and the further plurality of sensitive elements are configured to sense a signal provided by a user, the signal being associated with a plurality of electromagnetic fields (claims 4, 14, and 20: wherein the signal provided by the user is a biological signal); and based on the signal, impose the plurality of electromagnetic fields onto each other to obtain an outgoing signal” in claims 1, 11, and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The claims merely recite that the plurality of sensitive elements are made of glass and the further plurality of sensitive elements 

Claim limitation “optical emitting unit configured to emit the outgoing signal” in claims 1, 11, and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely indicates that the optical emitting unit “may include an optical lens” which “may be made of glass”.  See para. 28 and 36.  Claims 1 and 20 have been amended to recite that the optical emitting unit “includes an optical lens”. Claim 11 has been amended to recite that the emitting is “by an optical lens”.  By definition, an optical lens does not actively emit or generate light, it passively refracts.  Additionally, the optical emitting unit is illustrated to be inside of an opaque housing of the device.  Thus, no clear corresponding structure is identified for performing the emitting function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2, 4-6, 8, 10, 12, 14-16, 18, and 19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “one or more figures for further focusing concentration of the user” in claims 1, 11, and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While the specification (and now the amended claims) provides examples of figures as numbers (“figures 1, 4, 5 may be placed (e.g., written)… and figures 2, 7, 8, and 9, 0, 6, 3 may be placed” in para. 40), the specification is silent as to how these one or more figures actively perform the function of further focusing concentration of the user.  At best, they are 

Claim limitation “converting unit configured to convert the outgoing signal into an electrical signal” in claims 10, 19, and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites the same language as in the claims and that it may be connected to a processing unit.  See para. 29. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claims 1, 11, and 20, it is unclear how the one or more lenses for focusing concentration of the user are being associated with the optical sensing unit.  For instance, para. 25 and 26 identify that the lenses are attached to the outer surface of the cover with Fig. 1 and 3 illustrating the lenses on the external top of the cover.  Fig. 2 illustrates the optical sensing unit and the one or more lenses as black boxes with a line connecting the two to each other and a black box representing the optical emitting unit.  However, this line is not discussed in the specification beyond merely reciting the same language as in the claims.  See para. 26.  Additionally, the cited prior art is the Applicant’s own public disclosure of the claimed invention illustrates the lenses as merely glued to the outside of the device’s housing without any actual physical connection to the optical sensing unit.  See, for example, the figure in pg. 2 of the reference identified as PRK-1U below.  Furthermore, it is unclear what constitutes the metes and bounds of “focusing the concentration of the user”.  For the purposes of compact prosecution, the one or more lenses are merely an object for the user to affix his or her gaze upon.  Dependent claims 2, 4-6, 8, 10, 12, 14-16, 18, and 19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 2 and 12, it is unclear what constitutes the metes and bounds of a “power source in communication with the optical sensing unit and the optical emitting unit.”  In particular, while one of ordinary skill in the art would quickly recognize a power source in connection with the optical sensing unit and the optical emitting unit to provide a voltage (or power) to these units, it is unclear what is being communicated between the power source and these units.  The specification merely recites similar language as in the claims.  See, for example, para. 29 and 37.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this is construed as a power source in connection with the optical sensing unit and the optical emitting unit. (Bolded for emphasis).

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 11, and 20, the originally filed disclosure is silent regarding the optical sensing unit including the “further plurality of sensitive elements”.  Para. 28 of the specification recites that the “device 100 may include a further plurality of sensitive elements” and that the “further plurality of sensitive elements may include crystals”.  Therefore, the claims introduce new matter.  Applicant is required to cancel the new matter in the reply to this Office 

Regarding claims 1, 11, and 20, the disclosure fails to provide sufficient written description for “providing one or more figures for further focusing concentration of the user” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure is silent regarding any active steps of “further focusing concentration of the user”, let alone any active performance of the function by one or more figures which the specification merely examples, and the claims have been amended to recite, as numbers that are written near the lenses.  See para. 40.  Therefore, the disclosure fails to provide any description of the steps, calculations, or algorithms necessary to perform the claimed functionality.  Dependent claims 2, 4-6, 8, 10, 12, 14-16, 18, and 19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1, 11, and 20, the disclosure fails to provide sufficient written description for “sensing, by a plurality of sensitive elements of the optical sensing unit, a signal provided by the user, the signal being associated with a plurality of electromagnetic fields (claims 4, 14, and 20: wherein the signal provided by the user is a biological signal)” and “based on the signal, imposing, by the optical sensing unit, the plurality of electromagnetic fields onto each other to obtain an outgoing signal” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure fails to provide the corresponding structure, material, or acts for performing the entire claimed functions.  The specification merely indicates that the plurality of sensitive elements “preferably have the shape of a sphere (para. 22 and 27)” “may be made of glass (para. 27)”, and the further plurality of sensitive elements “may include crystals (para. 28)” but may be included in the device 100 (para. 28) which is distinct from the optical sensing unit.  While the claims identify that an optical sensing unit 

Further regarding claims 1, 11, and 20, the disclosure fails to provide sufficient written description for “emitting, by an optical emitting unit, the outgoing signal” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure fails to 

Further regarding claims 1, 11, and 20, the originally filed disclosure is silent regarding “digits 2, 7, 8, and 9, 0, 6, 3 placed near a larger lens of the one or more lenses.”  In particular, para. 40 of the original specification recites “figures 2, 7, 8, and 9, 0, 6, 3 may be placed near larger lenses.” (Bolded for emphasis).  Additionally, Fig. 3 was amended and filed 04 September 2020 to illustrate the group of numbers 1, 4, 5 placed near one lens, the group of numbers 2, 7, 8 placed near a different lens and another group of numbers 9, 0, 6, 3 placed near another different lens.  The figure does not illustrate a difference in sizes of the lenses.  Therefore, the claims introduce new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.  Dependent claims 2, 4-6, 8, 10, 12, 14-16, 18, and 19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 10, 19, and 20, the disclosure fails to provide sufficient written description for “converting unit configured to convert the outgoing signal into an electrical signal” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  

Claims 1, 2, 4-6, 8, 10-12, 14-16, and 18-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth below in the rejection of the claims under 35 USC 101, one skilled in the art clearly would not know how to use the claimed invention.  In order to overcome the rejection for lack of credible utility under 35 USC 101 and 112(a), Applicant must “explicitly identify a specific and substantial utility for the claimed invention; and provide evidence that one of ordinary skill in the art would have recognized that the identified specific and substantial utility was well-established at the time of the filing.  The Examiner should review any subsequently submitted evidence of utility using the criteria outlined above.  The Examiner should also ensure that there is an adequate nexus between the evidence and the properties of the now claimed subject matter as disclosed in the application as filed.  That is, the Applicant has the burden to establish a probative relation between the submitted evidence and the originally disclosed properties of the claimed invention” as set forth in MPEP 2107, section II(B)(3).

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.

With a lack of any valid and accepted scientific evidence, one of ordinary skill in the art would not accept that the claimed devices and method provide for the development of concentration as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as shown by PRK-1U1 as evidenced by PRK-1U Additional Info2 and Grabovoi (RU 2,163,419).  As shown below, PRK-1U is the same device as claimed and as used in the method, and as identified in the title and disclosure of the instant application.  Furthermore, PRK-1U also shows that it was publicly available for use and sale (PRK-1U, pg. 5, “We accept orders for purchase of the device of development of concentrations ‘PRK-1U’.  Before purchasing the device we accepted the information to customize your device.  When you purchase the device purchaser the device is used in the sales office, because the device refers to complex technical devices responsive to individual radiation of thoughts.  If there is the necessary result of the use by the user, the device is sold to the buyer.”).  PRK-1U also recites that the “device has been created by Grigori Grabovoi on the bases on his two currently effective patented inventions: ‘Method of prevention of catastrophes and the device for its realization’ and ‘Information transmission system’.”  See pg. 1.  Grabovoi (RU 2,163,419) is the patent “Information Transmission System”.  Thus, the Grabovoi reference merely provides a more detailed description of PRK-1U.

Regarding claims 1 and 11, PRK-1U teaches a device (claim 1) and a method (claim 11) for development of concentration, comprising:
an optical sensing unit, the optical sensing unit comprising a plurality of sensitive elements and a further plurality of sensitive elements, wherein the plurality of sensitive elements are made of glass, wherein the further plurality of sensitive elements include crystals (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical sensing unit 210 comprising a plurality of sensitive elements 505 in the upper left corner.  Grabovoi, pg. 4, “sensitive elements… made of crystal”; pg. 5, “spherical shaped elements 3 and 9 are preferably made of a transparent material, such as glass… the diameters of all sensitive elements of spherical shape 9 that are part of the sensing unit”), wherein the plurality of sensitive elements and the further plurality of sensitive elements are configured to: 
sense a signal provided by a user, the signal being associated with a plurality of electromagnetic fields (PRK-1U, pg. 1, “The device, in addition to this factor of psychology, according to the law of universal connections has a control of the goal of concentration through superposition of the fields from generation of the bio-signal, electromagnetic fields.”); and 
based on the signal, impose the plurality of electromagnetic fields onto each other to obtain an outgoing signal (PRK-1U, pg. 1, “The device, in addition to this factor of psychology, according to the law of universal connections has a control of the goal of concentration through superposition of the fields from generation of the bio-signal, electromagnetic fields.”); 
an optical emitting unit configured to emit the outgoing signal, wherein the optical emitting unit includes an optical lens (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical emitting unit 220 in the lower half of the figure.);  
one or more lenses for focusing concentration of the user, the one or more lenses being associated with the optical sensing unit (PRK-1U, pg. 2, the figure shows three lenses for focusing concentration of the user as represented in the sketch renderings of Fig. 1 and 3 of the instant application.); and
one or more figures for further focusing concentration of the user, the one or more figures being placed in proximity of the one or more lenses, wherein the one or more figures include digits 1, 4, and 5 placed near a smaller lens of the one or more lenses, and digits 2, 7, 8, and 9, 0, 6, 3 placed near a larger lens of the one or more lenses (PRK-1U Additional Info, bottom figure of pg. 5, both figures of pg. 10, and figure of pg. 11 illustrate one or more figures for further focusing concentration of the user, the one or more figures placed in proximity of the one or more lenses, wherein the one or more figures include digits 1, 4, and 5 placed near a smaller lens of the one or more lenses, and digits 2, 7, 8, and 9, 0, 6, 3 placed near a larger lens of the one or more lenses.).

Regarding claims 2 and 12, PRK-1U teaches the device of claim 1 and the method claim 11, further comprising a power source in communication with the optical sensing unit and the optical emitting unit (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the power source 510 in the upper right corner of the figure.).

Regarding claims 3 and 13, PRK-1U teaches the device of claim 1 and the method claim 11, wherein the plurality of sensitive elements are spherical (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical sensing unit 210 comprising a plurality of spherical sensitive elements 505 in the upper left corner.).

Regarding claims 4 and 14, PRK-1U teaches the device of claim 1 and the method claim 11, wherein the signal provided by the user is a biological signal (PRK-1U, pg. 1, “The device, in addition to this factor of psychology, according to the law of universal connections has a control of the goal of concentration through superposition of the fields from generation of the bio-signal, electromagnetic fields.”).

Regarding claims 5 and 15, PRK-1U teaches the device of claim 1 and the method claim 11, further comprising a housing and a cover (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical assembly inside a housing. comprising a plurality of spherical sensitive elements 505 in the upper left corner.  Pg. 2, the figure shows the cover.).

Regarding claims 6 and 16, PRK-1U teaches the device of claim 1 and the method claim 11, wherein the one or more lenses are disposed on the cover (PRK-1U, pg. 2, the figure shows three lenses disposed on the cover.).

Regarding claims 7 and 17, PRK-1U teaches the device of claim 1 and the method claim 11, wherein the optical emitting unit includes an optical lens (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical emitting unit including an optical lens in the lower half of the figure.).

Regarding claims 8 and 18, PRK-1U teaches the device of claim 1 and the method claim 11, wherein the optical emitting unit emits the outgoing signal in the form of at least an optical signal (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical emitting unit in the lower half of the figure.  Thus, it is .

Regarding claim 9, PRK-1U teaches the device of claim 1, further comprising a further plurality of sensitive elements, wherein the further plurality of sensitive elements includes crystals (Grabovoi, pg. 11, “Along with the use at the first stage of information transfer by means of sensitive elements of a spherical shape, a spherical module can be used, in which successively located sensitive elements fixed in the form of identical cubes made of a crystal are fixed.”).

Regarding claims 10 and 19, PRK-1U teaches the device of claim 1 and the method claim 11, further comprising a converting unit configured to convert the outgoing signal into an electrical signal (PRK-1U, figure of pg. 3, figure of pg. 7, and figure of pg. 10 and PRK-1U Additional Info, top figure of pg. 6 are the same as Fig. 6 of the instant application which includes converting unit 605.  Grabovoi, pg. 12, “an optical converter can be used, made in the form of a radiation receiver and a microprocessor that converts radiation intensity into digital data”).

Regarding claim 20, PRK-1U teaches a device for development of concentration, the device comprising:
an optical sensing unit, the optical sensing unit comprising a plurality of sensitive elements and a further plurality of sensitive elements, wherein the plurality of sensitive elements are spherical and are made of glass, wherein the further plurality of sensitive elements are spherical and include crystals (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical sensing unit 210 comprising a plurality of , wherein the plurality of sensitive elements and the further plurality of sensitive elements are configured to: 
sense a signal provided by a user, the signal being associated with a plurality of electromagnetic fields, wherein the signal provided by the user is a biological signal (PRK-1U, pg. 1, “The device, in addition to this factor of psychology, according to the law of universal connections has a control of the goal of concentration through superposition of the fields from generation of the bio-signal, electromagnetic fields.”); and
based on the signal, impose the plurality of electromagnetic fields onto each other to obtain an outgoing signal (PRK-1U, pg. 1, “The device, in addition to this factor of psychology, according to the law of universal connections has a control of the goal of concentration through superposition of the fields from generation of the bio-signal, electromagnetic fields.”); 
an optical emitting unit configured to emit the outgoing signal, wherein the optical emitting unit includes an optical lens, wherein the optical emitting unit emits the outgoing signal in form of at least an optical signal (PRK-1U, pg. 3, the figure is the same as Fig. 6 of the instant application which illustrates the optical emitting unit 220 in the lower half of the figure.); 
one or more lenses for focusing concentration of a user, the one or more lenses being associated with the optical sensing unit (PRK-1U, pg. 2, the figure shows three lenses for focusing concentration of the user as represented in the sketch renderings of Fig. 1 and 3 of the instant application.); 
one or more figures for further focusing concentration of the user, the one or more figures being placed in proximity of the one or more lenses, wherein the one or more figures include digits 1, 4, and 5 placed near a smaller lens of the one or more lenses, and digits 2, 7, 8, and 9, 0, 6, 3 placed near a larger lens of the one or more lenses ; and
a converting unit configured to convert the outgoing signal into an electrical signal (PRK-1U, figure of pg. 3, figure of pg. 7, and figure of pg. 10 and PRK-1U Additional Info, top figure of pg. 6 are the same as Fig. 6 of the instant application which includes converting unit 605.  Grabovoi, pg. 12, “an optical converter can be used, made in the form of a radiation receiver and a microprocessor that converts radiation intensity into digital data”).

Response to Arguments
Applicant’s arguments filed 10 November 2021 regarding the objection to the claims have been fully considered.  The amendments to the claims to pluralize “lens” to “lenses” render moot this objection.  Therefore, this objection is withdrawn.

Applicant's remaining arguments filed 10 November 2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objection to the drawings regarding “further plurality of sensitive elements”, Applicant asserts that Fig. 5 is amended to show the element of “further plurality of sensitive elements” of claim 9 with reference character “515”.
Examiner respectfully disagrees.  The objection has been updated to further explain that this is new matter.  The originally filed disclosure only identifies that the “optical sensing unit 210 may have a plurality of sensitive elements” which “may be made of glass” at para. 27, but is silent regarding the optical sensing unit including a “further plurality of sensitive elements”. 

Again, regarding Applicant’s arguments filed 02 April 2021 against the objection to the specification with respect to documents in the Appendix being a non-English language, Applicant asserts that English translation signed by the individual making the translation will be provided later upon resolving issues concerning rejections under 35 USC 102.
Examiner respectfully disagrees.  The objection to the specification may not be held in abeyance.  The appendices remain not considered.

Regarding Applicant’s repeated arguments against the rejections of the claims under 35 USC 112(a) and 112(b), Applicant asserts that the description of the invention is written in accordance with a physical model confirmed by physical and mathematical calculations and experimentally.  Applicant also asserts that the Applicant has a degree in Mechanics from Tashkent State University, and that he created a physical model, which was confirmed by physical and mathematical calculations and experimentally.  Applicant further asserts that all of the above is also confirmed by scientific and technical expertise signed by leading experts and scientists.
Again, Examiner notes that Applicant is appearing to make a declaration.  Applicant is reminded that Applicant’s arguments cannot take the place of evidence.  It is recommended that if Applicant desires to make a declaration, that Applicant file a formal affidavit or declaration under penalty of perjury under the laws of the United States of America.

Examiner respectfully disagrees.  Issues under 35 USC 112 may not be held in abeyance.  

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the invention is reliable because leading experts and scientists signed a scientific and technical examination, which, using physical and mathematical calculations, scientific methods, proved the feasibility of a method for developing the concentrations of eternal life using the PRK-1U device.  Applicant also asserts that the utility of the invention has proven itself well, because the testing of the invention is formalized by test reports confirming all the functions of the invention, and that the specific scientific and technical expertise can be provided. Applicant further asserts that test reports were also provided in the Appendix to the application that prove that the invention fully meets the requirement of feasibility and operability and other all criteria of 35 USC 101.
Examiner respectfully disagrees.  No evidence exists that substantiate the credible utility of the claimed invention. 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserts that the cited prior art does not teach the digits placed near lenses are used for focusing concentration of the user.
Examiner respectfully disagrees.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As no structural difference 
The rejections stand.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Description of the device for the development of concentrations PRK -1U.(Eng). (2017, February 14). Retrieved August 2, 2019, from https://pr.grigori-grabovoi.world/index.php/85-technical-devices-prk-1u/599-description-of-prk-1u
        2 Additional information about the device PRK - 1U. (2016). Retrieved August 2, 2019, from https://pr.grigori-grabovoi.world/index.php/technical-devices/prk-1u